ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicants’ reply and amendment of 2 December 2021 is entered.
Claims 6 and 17-24 have been canceled. Claims 1-5, 7-16 and 25-33 are pending. Claims 5, 10-13, 15, 16, and 25-32 are withdrawn. Claims 1-4, 8, 9, 14, and 33 are being examined on the merits.
The rejection of claim 8 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 2 December 2021.
The rejection of claims 1-4, 7-9 and 14 under 35 U.S.C. 101 as being directed to a judicial exception is withdrawn in light of the arguments filed 2 December 2021.
The rejection of claims 1-3, 5-9, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by ‘292 is withdrawn in light of the amendment filed 2 December 2021.
The rejection of claims 1 2, and 5-7 under 35 U.S.C. 102(a)(1) as being anticipated by ‘045 is withdrawn in light of the amendment filed 2 December 2021.
The rejection of claims 1, 3, and 4 under 35 U.S.C. 103 as being unpatentable over ‘292 in view of Celestino is withdrawn in light of the amendment filed 2 December 2021. 
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5, 7, 10-13, 15, 16, and 25-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

PEI CHE SOON on 4 March 2022.

The application has been amended as follows: 
1. (Currently amended) A peptide combination comprising: 
an isolated peptide consisting of [[an]]the amino acid sequence of SEQ ID NO: 1;
an isolated peptide consisting of [[an]]the amino acid sequence of SEQ ID NO: 2;
an isolated peptide consisting of [[an]]the amino acid sequence of SEQ ID NO: 3;
an isolated peptide consisting of [[an]]the amino acid sequence of SEQ ID NO: 4;
an isolated peptide consisting of [[an]]the amino acid sequence of SEQ ID NO: 5;
and
an isolated peptide consisting of [[an]]the amino acid sequence of SEQ ID NO: 6.
Claims 2-5 are allowed as previously presented.
Claim 6 remains canceled as previously presented.
7. (Currently amended) A method for manufacturing a medicament for treatment
Claims 8 and 9 are allowed as previously presented.
10. (Currently amended) A method for treatment
Claims 12 and 13 are allowed as previously presented.
14. (Currently amended) A kit for treating
Claims 15 and 16 are allowed as previously presented.
Claims 17-24 remain canceled as previously presented.
Claims 25-33 are allowed as previously presented.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As admitted by the Applicants, the prior art recognizes that the combination of peptides as claimed represent fragments from phosphatase-related islet antigen-2 and proinsulin (see e.g. p.2-3 of the specification). However, the art does not recognize that the combination of peptides as claimed functions as tolerogens, as compared to IA-2 and PI which result in autoimmunity when administered. 
The closest prior art, USP 7,049,292 B2, teaches combinations of certain peptides within the scope of those claimed, but differs in that it only teaches a combination where peptides comprising SEQ ID NO: 1 and 3 are preset. The ‘292 art does not teach the exact combination of the six peptides as claimed, only one where four of the six peptides are present and the two other peptides merely comprise SEQ ID NOs: 1 and 3 as instantly claimed. No other suggestions or teachings from ‘292 or the prior art lead one of ordinary skill in the art to prepare a combination of the six exact 
The claimed peptide combination is therefore novel and unobvious.
As the claimed methods utilize the novel and unobvious combination, they are also novel and unobvious, and otherwise satisfy 35 U.S.C. 101 and 112.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658      

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658